STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of May 24, 2021. The claim amendment,  submitted after the Notice of Panel Decision in Pre-Appeal Brief Review of April 2, 2021, is compliant with  the requirements of section 37 C.F.R. 1.116(b)(1) and has been entered.
Drawings
The drawings (corrected Fig. 5) were received on June 1, 2021.  These drawings are accepted; the objections to Fig. 5 are withdrawn.
Allowable Subject Matter
Claims 1-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, an optical amplification device arranged to amplify light travelling between a light modulating means and a light output, comprising a first and second serially connected post SOA (semiconductor optical amplifier) unit, a total SOA length of the first SOA unit is longer than a total SOA length of a second SOA unit which is relatively shorter, wherein the device comprises at least two of the relatively shorter second post SOA units and one of the relatively longer first post SOA unit, and wherein the device is arranged to achieve a general amplification level by either forward or reverse biasing each post SOA segment to achieve a desired amplification,  in conjunction with other elements of the claims. The prior art does not disclose or make obvious, a combined optical device comprising at least two optical devices each device comprising a light input, a light modulating means, a light output, and an optical amplification device arranged to amplify light travelling between a light modulating means and a light output, comprising a first and second serially connected post SOA (semiconductor optical amplifier) unit, a total SOA length of the first SOA unit is longer than a total SOA length of a second SOA unit which is relatively shorter, the optical device being arranged to vary a light amplification by varying respective SOA bias voltages across the post SOA segments.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6878.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645